Exhibit 10.16

SECOND AMENDMENT TO M.D.C. HOLDINGS, INC.

STOCK OPTION PLAN FOR NON-EMPLOYEE DIRECTORS

M.D.C. HOLDINGS, INC., a Delaware corporation (the “Company”) has established
the M.D.C. Holdings, Inc. Stock Option Plan for Non-Employee Directors,
effective March 26, 2001 (the “Plan”). This Amendment to the Plan is made
effective as of October 16, 2005 (“Effective Date”).

RECITALS

A. Section 6.3 of the Plan permits the Company’s Board of Directors from time to
time to amend or modify the Plan subject to stockholder approval, if required.

B. Although no Options granted under the Plan provide for nonqualified deferred
compensation, future Options granted under the Plan could provide for
nonqualified deferred compensation within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the Company desires
to amend the Plan to prevent that possibility.

C. The Treasury Department and the Internal Revenue Service have issued final
regulations under Section 409A of the Code, which provide, in part, that plan
documents must be brought into compliance with Section 409A of the Code by
December 31, 2008.

D. The Company desires to amend the Plan to comply with Section 409A of the
Code.

AMENDMENTS

 

1. A new Article VII is hereby added to the Plan to read in its entirety as
follows:

ARTICLE VII

Section 409A

7.1 Time and Form of Payment. Notwithstanding anything contained in the Plan or
in an Option Agreement to the contrary, the time and form of an Option, and any
payments with respect thereto, that is subject to the limitations imposed by
Section 409A of the Code, shall be set forth in the applicable Option Agreement
on or before the time at which the non-employee director obtains a legally
binding right to the Option (or such other time permitted under Section 409A of
the Code) and such time and form of payment shall comply with the requirements
of Section 409A of the Code.

7.2 Key Definitions. For purposes of this Plan, the term “termination of
employment” shall mean “separation from service” and the terms “separation from
service,” and “nonqualified deferred compensation” shall have the meanings
ascribed to the terms pursuant to Section 409A and the Treasury regulations
promulgated thereunder.

7.3 Amendments. Notwithstanding anything in the Plan to the contrary, the Plan
and Options granted under the Plan are intended to be eligible for certain
regulatory exceptions to the limitations of, or to comply with, the requirements
of Section 409A of the



--------------------------------------------------------------------------------

Code. The Board, in the exercise of its sole discretion and without the consent
of the non-employee director, may amend or modify the terms of an Option in any
manner and delay the payment of any amounts payable with respect to an Option to
the minimum extent necessary to reasonably comply with the requirements of
Section 409A of the Code, provided that the Company shall not be required to
assume any increased economic burden. No action so taken by the Board with
respect to the requirements of Section 409A of the Code shall be deemed to
adversely affect a non-employee director’s rights with respect to an Option or
to require the consent of such non-employee director. The Board reserves the
right to make additional changes to the Plan and Options from time to time to
the extent it deems necessary with respect to Section 409A of the Code.

 

2. Section 4.4 of the Plan is hereby deleted in its entirety.

This Amendment, having been approved by the Board of Directors, has been
executed on the date set forth below, to be effective as of the Effective Date
set forth above.

 

M.D.C. HOLDINGS, INC. By:  

/s/ Christopher M. Anderson

  Christopher M. Anderson Its:   Sr. Vice President & Chief Financial Officer
Date:   December 16, 2008

 

2